915 F.2d 1557
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Anastacio SOTO-NIEVES, Defendant, Appellant.
No. 90-1121.
United States Court of Appeals, First Circuit.
Sept. 12, 1990.

Appeal from the United States District Court for the District of Puerto Rico;  Gilberto Gierbolini, District Judge.
Anastacio Soto-Nieves, on brief pro se.
Daniel F. Lopez-Romo, United States Attorney and Jorge E. Vega-Pacheco, Assistant United States Attorney, on brief for appellee.
D.P.R.
AFFIRMED.
Before BREYER, Chief Judge, and SELYA and CYR, Circuit Judges.
PER CURIAM.


1
After carefully reviewing the briefs and record in this case, we affirm the judgment of the district court for essentially the reasons stated in its opinion of December 8, 1989.